ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant reiterates his complaint as shown by the record in bills of exceptions Nos. 1 and 2. We find that the trial court’s qualification to each bill says that no exception was taken to the action of the court sought herein to have reviewed by us. Having accepted such bills with these qualifications thereto, he is bound thereby, and evidently no error is there shown.
Again appellant says that the trial court was in error when he gave appellant’s special charge No. 1, in that in such charge, which attempted to define the phrase “previous chaste character,” the court told the jury that “in this-case if you find and believe from the evidence, or have a reasonable doubt thereof, that Stella Aguilar had had sexual intercourse by her own consent with either this defendant or any other man prior to November 1, 1939, you will acquit the defendant and say by your verdict ‘not guilty’.” This requested charge was signed by appellant’s attorney and by the court given in charge to the jury. Of course there was no objection nor exception offered by appellant thereto, he having presented such charge to the court, and same was given at his request. If there was any error in such charge, which we do not assert, then same was invited and caused by appellant, and we do not think he *100can take advantage of any error that might have arisen from his own act. We adhere to the conclusion set forth in our original opinion.
The motion is overruled.